                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MISSOURI


F&C BERKLEY PARK KC, LLC,                        )
                                                 )
                            Plaintiff,           )
                                                 )    Case No. 4:19-cv-00787-GAV
v.                                               )
                                                 )
MW BUILDERS, INC.,                               )
                                                 )
                            Defendant.           )

                                         CERTIFICATE OF SERVICE

         Plaintiff F&C Berkley Park KC, LLC certifies that on February 3, 2020 a true and correct

copy of Plaintiff F&C Berkley Park KC, LLC’s Rule 26(a)(1) Disclosures were served via

electronic mail on the following counsel:

         Jason L. Buchanan
         McDowell, Rice, Smith & Buchanan
         605 West 47th Street, Suite 350
         Kansas City, MO 64112
         jb@mcdowellrice.com
         Attorneys for Defendants


Date: February 3, 2020                                Respectfully submitted,

                                                      ROUSE FRETS WHITE
                                                      GOSS GENTILE RHODES, P.C.


                                                      By: /s/ Daniel O. Herrington
                                                      Daniel O. Herrington MO #356446
                                                      Kenton E. Snow MO #40698
                                                      4510 Belleview Avenue, Suite 300
                                                      Kansas City, Missouri 64111
                                                      Tel: (816) 753-9200
                                                      Fax: (816) 753-9201
                                                      Email: dherrington@rousepc.com
                                                      Email: ksnow@rousepc.com

                                                      and


{32483 / 70355; 870724. }
           Case 4:19-cv-00787-GAF Document 14 Filed 02/03/20 Page 1 of 2
                                             STUMPHAUZER FOSLID SLOMAN
                                             ROSS & KOLAYA PLLC


                                             By: /s/ Timothy A. Kolaya
                                             Timothy A. Kolaya FL #056140
                                             Admitted Pro Hac Vice
                                             One Biscayne Tower
                                             Two South Biscayne Boulevard, Suite 1600
                                             Miami, FL 33131
                                             Tel: (305) 614-1400
                                             Email: tkolaya@sfslaw.com

                                             Attorneys for F&C Berkley Park KC, LLC




{32483 / 70355; 870724. }                2

           Case 4:19-cv-00787-GAF Document 14 Filed 02/03/20 Page 2 of 2
